DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1 and the device of claim 7.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Je (KR 2012-072784) teaches a material represented by Compound 1a (page 11):

    PNG
    media_image1.png
    260
    435
    media_image1.png
    Greyscale

	X = O or S; R1-R16 has a finite number of options including H and an aryl group C6-40 (machine trans. page 8); The aryl groups include the anthryl (machine trans. page 11); the aryl groups may be further substituted aryl groups (machine trans. 9-10). A specific example of Compound 1a is represented by Compound 4 (page 12):


    PNG
    media_image2.png
    135
    172
    media_image2.png
    Greyscale

	The office notes that Compound 4 is a derivative of generic Compound 1a wherein R1-R16 = H. While Je teaches a generic material and R-R16, Je fails to provide any guidance to select a 9-anthryl substituent nor the pendant Ar group.
A variant of generic Compound 1a reading on applicant Formula A, Formula 2 and Compound 19 show X = O; R1 and R20R16 = H; R2 = anthryl group substituted with a phenyl group. A means to give said material reading on applicants’ Formula A is best viewed as a variation of Compound 4 wherein the R2 hydrogen atoms is replaced with an anthryl group substituted with a phenyl group wherein G1 is absent; R = H; X = O; G2 = anthryl group substituted with a phenyl group; L = single bond; Ar = phenyl.
	Je teaches various substituents options for R1-R18 for which there is no guidance for the required substitution but ultimate require selecting from as exhaustive new of substituent options. Moreover, Je provides no teaching, suggestion, or motivation that would have led one of ordinary skill to obviously derivatize Compound 1a to arrive at the invention of independent claims 1 and 7.
Claims 1-10 allowed.

	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786